Title: Virginia Delegates to Benjamin Harrison, 12 March 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sr.
Phila: 12th. Mar: 1782
We are honoured with your favors of the 22d. ult. and 1st. instant the last covering a resolution of the House of Delegates of the 5th. of Jan[ua]ry last which we had before received and lodged a Copy with the supertendt. of Finance. We cannot at present return a full answer to your request respecting the supply of Beef required from Virga. for the Southern Army. It is probable we shall be able to do it by Mr. Randolph, who will set off in a few days for Virga.
respectfully we are yr. most hum. Sevts.
J. MadisonJos. Jones
